Title: Proclamation Inviting Mercenary Troops in the British Service to Desert, [2 February 1781]
From: Jefferson, Thomas
To: 



By his Excy. &c.
[2 February 1781]

a proclamation
Whereas Congress considering that it had been the wise policy of these states to extend the protection of their laws to all those who should settle among them of whatever nation or religion they might be and to admit them to a participation of the benefits of civil and religious freedom, and that the benevolence of this practice as well as it’s salutary effects had rendered it worthy of being continued in future times: that his Britannic majesty in order to destroy our freedom and happiness had commenced against us a cruel and unprovoked war, and unable to engage Britons sufficient to execute his sanguinary measures had applied for aid to foreign princes who were in the habit of selling the blood of their people for money and from them had procured and transported hither considerable number of foreigners; and it was conceived that such foreigners if apprised of the practice of these states would chuse to accept of lands, liberty, safety and a communion of good laws and mild government in a country where many of their friends and relations were already happily settled, rather than continue exposed to the toils and dangers of a long and bloody war, waged against a people guilty of no other crime than that of refusing to exchange freedom for slavery; and that they would do this the more especially when they should reflect that after they had violated every Christian and moral precept by invading and attempting to destroy those who had never injured them or their country, their only reward if they escaped death and captivity, would be a return to the despotism of their prince to be by him again sold to do the drudgery of some other enemy to the rights of mankind: and that our enemies had thought fit not only to invite our troops to desert our service but to compel our citizens falling into their hands to serve against their country: did resolve that these states would receive all such foreigners who should leave the armies of his Britannic majesty in America and should chuse to become members of any of these states, and that they should be protected in the free exercise of their respective religions, and be invested with the rights privileges and immunities of natives as established by the laws of these states, and moreover that they would provide for every such person 50 acres of unappropriated lands in some of these states to be held by  him and his heirs in absolute property: I have therefore thought fit by and with the advice of the Council of state to issue this my proclamation hereby notifying more generally the said engagement of Congress, and further promising to all such foreigners who shall leave the armies of his Britannic majesty while in this state and repair forthwith to me at this place, that they shall receive from this Commonwealth a further donation of two cows, and an exemption during the present war from all taxes for the support thereof and from all militia and military service: and moreover that they shall receive a full compensation for any arms and accoutrements which they shall bring with them and deliver to the Commanding officer at any of the posts holden by our forces, taking his receipt for the same.
Given under my hand &c.
